NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a1032n.06

                                            No. 13-1390

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                   FILED
CRAIG CLAEYS,                                    )                           Dec 17, 2013
                                                 )                       DEBORAH S. HUNT, Clerk
       Plaintiff-Appellant,                      )
                                                 )
v.                                               )    ON APPEAL FROM THE UNITED
                                                 )    STATES DISTRICT COURT FOR THE
AETNA LIFE INSURANCE CO., UNITED                 )    WESTERN DISTRICT OF MICHIGAN
PARCEL SERVICE OF AMERICA, INC.,                 )
and UPS RETIRED EMPLOYEE’S                       )    OPINION
HEALTH CARE PLAN,                                )
                                                 )
       Defendants-Appellees.                     )


Before: DAUGHTREY, GIBBONS, and DONALD, Circuit Judges.

       JULIA SMITH GIBBONS, Circuit Judge. Plaintiff-appellant Craig Claeys appeals the

district court’s grant of defendants-appellees United Parcel Service of America, Inc.’s (“UPS”),

Aetna Life Insurance Co.’s (“Aetna”), and the UPS Retired Employees’ Health Care Plan’s motion

for summary judgment. For the reasons set forth below, we affirm.

                                                I.

       This case turns primarily on an interpretation of the limitations provision in the UPS Retired

Employees’ Health Care Plan. The Plan is a self-funded welfare benefit plan sponsored by UPS and

governed by the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. §§ 1001 et seq.

Aetna is the Plan’s claims administrator.



                                                -1-
No. 13-1390
Claeys v. Aetna

        The Summary Plan Description (“SPD”), made available to all beneficiaries of the Plan,

contains a section outlining what a beneficiary should do if a claim is denied. That section states: “If

your claim for any benefits from the Plan is denied, you may have it reviewed in accordance with the

following claims review procedures.” Immediately following is a section entitled “Appeals

Procedures.” This section lays out six steps in the review process, including the opportunity for a

“First Level Appeal” and culminating in a “Second Level Appeal” with the UPS Claims Review

Committee (“the Committee”).

        In the following section, entitled “Important Information,” beneficiaries are informed: “You

cannot file suit in federal court until you have exhausted these appeals procedures.” Immediately

following these instructions is a section entitled “Limitation on Legal Action.” This section contains

the limitations provision at issue in this suit:

        Any legal action to receive Plan benefits must be filed the earlier of:

                #       Six Months from the date a determination is made under the Plan or
                        should have been made in accordance with the Plan’s claims review
                        procedures, or
                #       Three years from the date the service or treatment was provided or the
                        date the claim arose, whichever is earlier.

        Your failure to file suit within this time limit results in the loss/waiver of your right
        to file suit.

        On August 14, 2008, Craig Claeys requested coverage for a proposed treatment for his minor

son, C.C., a beneficiary under the Plan. In a letter dated September 12, 2008, Aetna concluded that

the proposed treatment was not covered by the Plan.




                                                   -2-
No. 13-1390
Claeys v. Aetna

       On September 17, 2008, Julie Claeys, C.C.’s mother, filed the Claeys’ First Level Appeal.

Aetna denied the appeal in a letter dated October 9, 2008. The letter informed the Claeys that they

could request a Second Level Appeal.

       On November 14, 2008, the Claeys filed a Second Level Appeal. On December 3, 2008, the

Committee denied the Claeys’ Second Level Appeal. The letter stated that it embodied the

Committee’s “final decision” and informed the Claeys that they may have “a right to bring a civil

action in federal court in accordance with ERISA Section 502(a).”

       Following this decision, the Claeys wrote to the Committee asking for reconsideration. In the

letter, the Claeys said that this was their final request for benefits “before pursuing with ERISA.”

The Committee responded with a letter dated January 13, 2009, which stated:

       The Committee made a full and fair review of your appeal in accordance with the
       claims review procedures established by the Plan, the provisions of the Plan and based
       on all of the information and documentation submitted. The last paragraph of the
       letter from the Committee dated December 3, 2008 explains any additional rights you
       may have with respect to your claim for benefits under the medical plan.

A week later, the Committee sent the Claeys a follow-up letter, which included various

correspondence and the SPD.

       On March 30, 2009, the Claeys, through counsel, sent a letter in response to the Committee’s

January 13, 2009 letter reaffirming the Second Level Appeal denial. The letter asked the Committee

to reconsider its earlier decision and warned that if coverage was refused, the Claeys would file suit

under ERISA.




                                                 -3-
No. 13-1390
Claeys v. Aetna

       In a letter dated May 20, 2009,1 the Committee responded and again reaffirmed its denial of

coverage. On July 10, 2009, the Claeys wrote a letter to Allen Hill, whom the Claeys assert was the

UPS Senior Vice President, General Counsel, and Corporate Secretary, asking Hill to review the case.

The request was forwarded to the Committee, which replied by letter on August 4, 2009, again

denying the Claeys’ request.

       Claeys filed the instant suit on February 3, 2010, under section 502 of ERISA, 29 U.S.C. §

1132, and federal common law for breach of the terms of an employee welfare benefit plan and

breach of fiduciary duties related to the administration of a plan. That filing was within three years

of the date his claim arose, although not within six months of the December 2008 Second Level

Appeal denial. Appellees moved to dismiss under Rule 12(b)(6) on the basis of the Plan’s limitations

period. Because appellees filed documents supporting their factual claims which controverted the

facts pled in Claeys’s complaint the district court converted appellees’ motion to a motion for

summary judgment.

       In his response, Claeys argued that his suit was not time-barred because, in effect, the

Committee’s responses following the Second Level Appeal decision, including the August 4, 2009

correspondence, constituted a “determination” and therefore his suit was filed within the six-month

limitations period. He also argued that the limitations period should be tolled because he never saw

the limitations provision set forth in the Plan and, in any event, even if he had seen it, the language

was so confusing that he would not have known when to file suit. The district court awarded


       1
        This letter references correspondence from the attorney dated April 27, 2009, but the record
does not contain any letter from this attorney to the Committee on that date.

                                                 -4-
No. 13-1390
Claeys v. Aetna

summary judgment to appellees, holding that Claeys’s claims were time-barred and that equitable

tolling did not apply. Claeys timely appealed.

                                                 II.

       Having thoroughly reviewed the record, the parties’ briefs, and the applicable law, we are

persuaded that the district court’s grant of appellees motion for summary judgment was proper for

the reasons stated in the district court’s well-reasoned opinion. We therefore adopt that opinion and

affirm its judgment.




                                                 -5-